March 9, 1915. The opinion of the Court was delivered by
Section 202 of the Civil Code of 1912 provides that a board of registration, composed of three members, shall be appointed in each county by the Governor, by and with the advice and consent of the Senate, and that "their term of office shall be for two years from the date of their appointment, and they shall continue in office until their successors shall have been appointed and shall qualify."
In January, 1910, the defendant, Tollison, was appointed a member of the board for Anderson county, his appointment was confirmed by the Senate, and he was duly commissioned.
Plaintiff alleges that, in February, 1912, he was appointed to succeed Tollison, that his appointment was confirmed by the Senate on February 24th, and that he was duly commissioned on February 26th, and is entitled to the office, which defendant unlawfully withholds from him.
Defendant denies that plaintiff's appointment was confirmed by the Senate, and alleges that the statement which appears in the bound volume of the Senate Journal for 1912, purporting to be a part of the record of the proceedings of the Senate of date February 24th, and showing confirmation of his appointment, is false and does not represent the action of the Senate, and that it was inserted there by mistake or fraud, without the knowledge or consent of the Senate. *Page 169 
The evidence, which was all taken subject to objection, was as follows: A bound volume of the Senate Journal for 1912, in which it appears, at page 951, as a part of the minutes of the proceedings of February 24th, that the appointment of plaintiff and the two other members of the board was confirmed. It also appears, on pages 952 and 953, that, at the same time, twenty-seven other appointments to different offices in eleven other counties were confirmed. A copy of the daily Journal of the Senate of date February 24th, which was published and laid on the desks of the members the next day, was also in evidence, and nothing appeared therein relative to the confirmation of any appointments, as it does in the bound volume.
At page 986 of the bound volume it appears that the Senate adopted the following resolution on February 28th:
"Whereas, It has been called to the attention of the Senate that certain recommendations for the appointment of officers to be made by the Governor, to be confirmed by the Senate, have not yet been sent to the Senate for confirmation;
therefore, be it
Resolved by the Senate, That the Governor be requested to send to the Senate as early as possible before it adjournssine die tomorrow, February 29, appointments to the office of supervisor of registration for the countries of Newberry, Lexington, Cherokee, Beaufort, and Anderson." (Italics added.)
At page 990 of the same volume it appears that the following resolution was unanimously adopted by a "yea" and "nay" vote: "That the Senate, being in session, hereby advises for appointment as supervisors of registration for:" (Here follows a list of counties, with the names for each, and among them is "Anderson — E.T. Tollison.") The resolution concludes: "And the Senate consents to the same as supervisors of registration * * * and requests that the Governor appoint the same," etc. *Page 170 
The Senate Journal for 1914 was also in evidence, and, at page 180, it appears that the following resolution was adopted:
"Whereas, An error appears in Senate bound Journal of 1912 on 24th February, page 951, showing that P.N. Lindsey was confirmed as supervisor of registration for Anderson county, in the absence of the senator of Anderson county, he being absent from 14th to 28th February sick at his home in Anderson county; therefore, be it
Resolved by the Senate, in executive session, That said error is hereby corrected by striking from the list of appointments for Anderson county on 24th February, 1912, the name of P.N. Lindsey as supervisor of registration, and that this resolution be printed in today's Journal."
Eight members of the Senate of 1912 and the clerk of that body were examined. They agreed that it is an invariable custom of the Senate to pass over or take no action upon appointments to office in a county in the absence of the senator from that county, and that the senator from Anderson was absent, on account of sickness, for some time during the latter part of February, and returned to the Senate only a few days before it adjourned sine die, on February 29th. None of them believed that any action was taken by the Senate as to the appointments for Anderson county during the absence of the senator from that county, and some of them distinctly remembered that, on consideration of the appointments for that county, after his return to the Senate, on his motion, some of them were confirmed, and one was not confirmed.
More specifically, the senator from Anderson, Hon. G.W. Sullivan, testified, in substance, that in January, 1912, the Anderson delegation unanimously recommended in writing to the Governor for reappointment the old members of the board of registration, to wit: W.L. Anderson, Wood Fant and E.T. Tollison; that he was absent from the Senate from February 14th until February 28th (the *Page 171 
Journal shows that indefinite leave of absence was granted him on February 15th); that on February 28th, at his request, the Senate considered the appointment to the board of registration for Anderson county, the appointees being W.L. Anderson, Wood Fant, and P.N. Lindsey, and, on his motion, the appointment of Anderson and Fant was confirmed and that of Lindsey was not confirmed.
Mr. M.M. Mann, the clerk of the Senate, testified in substance, that after Senator Sullivan's return to the Senate he asked for consideration of the appointments for Anderson county; that he (the clerk) took them out of a drawer in his desk and read them; that some were confirmed and one was not confirmed; that if these appointments had been previously passed upon they would not have been in his desk, but would have been sent with the others to the printer; that mistakes frequently occur in the Journal in different ways, which he explained; that some are detected and corrected, and others are never detected; that he was satisfied the statement in the bound volume, at page 951, showing confirmation of Lindsey's appointment, was a mistake; that the appointments for Anderson county were passed over and not considered on February 24th, on account of the absence of the senator.
The Circuit Court found and concluded as follows: "The whole question turns upon this: Can the entry in Senate Journal for 1912, page 951, purporting to show that P.N. Lindsey was confirmed as supervisor of registration for Anderson county on that day be attacked, and it be shown by extraneous evidence that this record is incorrect? It might not be competent to impeach this record but for the fact that at pages 986, 990 and 991 of the same Journal it appears that the Senate took action which plainly indicates that they had not confirmed P.N. Lindsey as supervisor of registration for Anderson county, February 24th, 1912. In the face of these contradictory entries in the Journal it is necessary to resort to outside evidence to settle the *Page 172 
question. I think such evidence is admissible, and it is abundantly proved to my satisfaction that P.N. Lindsey was never confirmed by and with the advice and consent of the Senate as supervisor of registration for Anderson county."
The Court below went further than was necessary to the decision of this case in holding that the contradictory entries in the Senate Journal for 1912 made it necessary to resort to other evidence to decide the question before it.
In several cases this Court has considered the admissibility in evidence of the journals of the Senate and House of Representatives, which are kept and published in pursuance of the requirements of the Constitution and statutes. In State v. Platt, 2 S.C. 150, which was followed in State v.Hagood, 13 S.C. 46, it was held that the Court might go behind an act which had been duly enrolled and ratified by the two houses in joint assembly, signed by the President of the Senate and the Speaker of the House, and approved by the Governor, and deposited with the Secretary of State, and consult the journals to determine whether the terms of the act, so ratified and approved, were substantially different from those of the bill which had met the approval of the two houses, and, finding a substantial difference in each case, the acts were declared invalid as to the difference. In State v. Chester, 39 S.C. 307, 17 S.E. 572, these cases were overruled, and it was held, quoting the syllabus: "Where an original bill and an act duly ratified and approved show on their face that the bill originated in the House of Representatives, received three readings in both houses and the act was duly signed by the President of the Senate and the Speaker of the House of Representatives, and approved and signed by the Governor, and deposited with the Secretary of State, the Court cannot look to the journals of the two houses to show that bill did not originate in the lower house, did not receive three readings in both houses and was not duly ratified, the true rule being *Page 173 
that such an act is sufficient evidence that it passed the General Assembly, and it is not competent to impeach such an act by the journals of the houses, or any other evidence, other than evidence of such prerequisites as the organization of the houses, the presence of a quorum and the record of votes upon the journals when so required by the Constitution."
In State v. Smalls, 11 S.C. 286, it was held that the Journal of the Senate was competent and the best evidence to prove what matters were pending therein at a particular time.
In the Bond Debt Cases, 12 S.C. 203, 289, it was held that the Court would look to the journals to ascertain whether the prerequisites prescribed by the Constitution for the valid enactment of statutes of a certain character, such as those increasing the public debt, had been complied with, and that where the Constitution provided that no law creating a public debt shall take effect until it shall have been passed by the vote of two-thirds of the members of each branch of the General Assembly, to be recorded by yeas and nays on the journals of each house, respectively, no such law would be valid, unless a record of a two-thirds vote by yeas and nays affirmatively appeared upon the journals of both houses.
In State v. Aiken, 42 S.C. 224, 20 S.E. 221, 26 L.R.A. 345, nothing was decided touching the journals as evidence. The Court merely referred to the Platt and Hagood cases as having been overruled by the Chester case in discussing the doctrine of stare decisis.
The weight of authority in other States is that the journals of the legislature must be received as importing absolute verity, and cannot be impeached, even for mistake or fraud, but as will be seen from the cases above cited, this Court has never decided whether, under all circumstances, they must be so received, and, as the decision of that question is one of grave importance, and as it is unnecessary *Page 174 
to the decision of this case, no opinion thereon should be expressed. Nor is it necessary to decide whether the Senate of 1914 could correct the Journal of the Senate of 1912.
There can be no doubt, however, that the Senate of 1912 had the right and power, while in session, to correct its own Journal, and that in determining what was or was not done by the Senate, the Journal must be considered as a whole as any other record would be. Turley v. LoganCounty, 17 Ill. 151; State v. McCulloch, 11 Ind. 424;State v. Moffitt, 5 Ohio 538; People v. Burch, 84 Mich. 413,  47 N.W. 765; Detroit v. Rentz, 91 Mich. 78,51 N.W. 787, 16 L.R.A. 59.
This being so, let us consider alone the evidence afforded by the bound volume of the Journal of 1912. When that is done, the resolutions of February 28th and 29th, above quoted, show clearly that the record of the 24th, showing confirmation of Lindsey's appointment was a mistake. The resolution of the 28th says, in plain and unmistakable language that, at that date, the appointments to the office of supervisors of registration for Anderson county had not been sent to the Senate for confirmation. Surely the Senate and its officers knew what had been done and what had not been done touching the matter of appointments. It was their duty to know, and it must be presumed that they did know. If these appointments had not been sent in on the 28th, it is impossible for them to have been confirmed on the 24th. It must be conceded that, if the Senate had, on the 28th, in so many words, corrected the Journal of the 24th, the Journal as corrected would have been of controlling effect, and, that while it did not undertake to do so in totidem verbis, for the reason, perhaps, that, as the Journal then appeared, it showed no such confirmation, as afterwards appeared in the bound volume, yet the declaration of fact in the resolution of the 28th that these appointments had "not yet been *Page 175 sent to the Senate for confirmation" and the request that they be sent in for that purpose shows beyond all doubt that they had not been confirmed on the 24th, and that the record of that date was a mistake. This conclusion is fortified by the resolution of the 29th, which advises and consents to the appointment of "Tollison." Just here, it must be kept in mind that Lindsey's allegation and contention is that he is Tollison's successor in office. No question is made as to the appointment and confirmation of the other two members of the board. If the appointment of Lindsey, as Tollison's successor, had already been confirmed these resolutions which appear to have been adopted upon mature deliberation, and that of the 29th in the most solemn manner, by a yea and nay vote, spread upon the Journal, were simply absurd. No other construction can be given them, and no other conclusion can be drawn from them than that they are tantamount to a declaration that the record of the 24th is a mistake, and in effect a correction of the mistake.
For these reasons the judgment is affirmed.
MESSRS. CHIEF JUSTICE GARY and JUSTICES FRASER and GAGE concur in the opinion of the Court delivered by MR. JUSTICE HYDRICK.